Citation Nr: 0515138	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  98-12 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left leg 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1961 to 
July 1961 and from October 1961 to December 1985.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in November 2003.  This matter was 
originally on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In November 2003, the veteran testified at a travel board 
hearing before the Board.  A transcript of that hearing is of 
record.

The issue of service connection for a left leg disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  In a January 1992 rating decision, the RO denied service 
connection for a left leg condition.  The veteran was 
notified of the rating decision and of his appeal rights in 
the same month but did not appeal the decision.

2.  In a July 1997 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim.  

3.  Evidence submitted since the January 1992 rating decision 
bears directly and substantially upon the issue of service 
connection for a left leg disability, is neither cumulative 
nor redundant of evidence previously submitted, and, by 
itself or in connection with evidence previously assembled, 
significant enough that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The January 1992 rating decision which denied service 
connection for a left leg condition is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2004).

2.  Evidence received since the January 1992 rating decision 
denying service connection for a left leg condition is new 
and material, and the veteran's claim for service connection 
for a left leg condition has been reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  In this 
case, the RO had a duty to notify the veteran what 
information or evidence was needed in order reopen a claim 
for service connection for a left leg condition.  VCAA 
specifically provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C.A. § 5103A(f).  In the decision below, 
the Board has reopened the veteran's claim for service 
connection for a left leg condition, and therefore, 
regardless of whether the requirements of the VCAA have been 
met in this case, no harm or prejudice to the appellant has 
resulted.  See Mayfield v. Nicholson, No. 02-1077, slip op. 
at 15 (U.S. Vet. App. April 14, 2005); Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed before August 29, 2001, as was the application in this 
case, new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Under this standard, the claimant does not have to 
demonstrate that the new evidence would probably change the 
outcome of the prior denial.  Rather, it is important that 
there be a complete record upon which the claim can be 
evaluated, and some new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  Hodge, 155 F.3d at 
1363.  When determining whether the claim should be reopened, 
the credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  

In this case, the veteran first claimed service connection 
for a "left leg condition" in September 1991.  At that 
time, he indicated that he was treated for the condition in 
1962 in "Nonberg" Hospital in Germany.  Noting that service 
medical records were negative for any chronic left leg 
condition other than ligament strain from an automobile 
accident, the RO denied the claim for a left leg condition 
(knee strain) in a January 1992 rating decision.  The RO also 
noted in the rating decision, "Service connection for a left 
leg (knee strain) condition is denied, as no chronic left leg 
condition is shown in the service medical records or on 
Physical Evaluation Board proceedings of [June 29, 1984]."  
On the rating code sheet, the RO identified the left leg 
condition which it had denied as "ligament strain, left 
knee, residuals of not shown by the evidence of record.  As 
the veteran did not timely appeal the RO's decision, it is 
final.  See 38 U.S.C.A. § 7105(c).

The evidence of record at the time of the January 1992 rating 
decision included service medical records, application for 
compensation received in September 1991, VA treatment records 
from May 1986 to November 1991.  The service medical records 
included reports dated in May and June 1973, November 1983, 
and December 1984 in which the veteran's complaints concerned 
his left thigh.  The veteran's compensation application 
indicated that he was treated for a left leg condition in 
1962 in Nurnberg Hospital in Germany.  Service medical 
records showed that he was treated at that hospital in 
December 1962 and January 1962 for an injury to the right, 
not the left, thigh.  Specifically, the service medical 
records showed that he sustained a contusion of the right 
upper leg, also described as a traumatic hemorrhage of the 
right thigh, when he slipped on ice and fell against a rail.  
Subsequently, he was hospitalized in January 1963 when he 
complained of an inability to move the right leg.  Final 
diagnosis was myositis, ossificans, quadriceps muscle, right, 
secondary to injury.

In May 1995, the veteran requested to have his left leg 
disability added to another disability claim which he made 
earlier.  In a June 1995 letter, the RO requested that he 
submit new and material evidence to reopen the claim.  On an 
August 1995 substantive appeal submitted in connection with 
the appeal of another claim, the veteran stated that he 
disagreed with the RO's action on his leg disability claim.

In September 1996, VA received a letter from the veteran 
addressed to the Secretary of Veterans Affairs which 
indicated that the veteran was seeking service connection for 
his left thigh disability.  The veteran stated that he hurt 
his leg when he was in Germany back in October/November 1962 
and received a permanent profile.  The veteran also stated 
that his left thigh was a different shape and size from his 
right thigh and that he was in pain most of the time.  In a 
November 1996 letter, the RO again requested that the veteran 
submit new and material evidence to reopen his claim.  The 
veteran replied, asking the RO to obtain VA medical records.

Thereafter, a number of VA medical records were associated 
with the claims file, including a March 1996 consultation 
report which indicated that the veteran suffered from atrophy 
of the left thigh secondary to hematoma which occurred while 
he was on active duty.   

In the July 1997 rating decision, the RO declined to reopen 
the claim, stating that the veteran had not submitted new and 
not material evidence.  The RO noted that the January 1992 
decision was based on the fact that the service medical 
records were negative for any chronic left leg condition 
other than a ligament strain resulting from an automobile 
accident and that both his Physical Evaluation Board 
proceedings, dated June 29, 1984, and VA examination, dated 
March 27, 1986, showed no residuals of any chronic left leg 
condition.  The veteran received notice of the decision and 
timely appealed it to the Board.

In December 1999 the RO received the veteran's statement in 
which he alleged that he injured his left thigh while on 
active duty in Germany around November/December 1962 when he 
slipped on a guard rail while entering a dining facility.  
The veteran stated that he was hospitalized for approximately 
30 days, placed on convalescent leave, given a permanent 
profile, and reclassified.  In addition, the veteran stated 
that he had been treated for a left thigh injury throughout 
his military career and since by the VA outpatient clinic. 

In March 2000, the RO sent a letter to the veteran advising 
him that his service medical records showed treatment for a 
right thigh injury in December 1962 and January 1963 with a 
diagnosis of myositis ossificans but that subsequent 
treatment records and his physical and medical evaluation 
board findings in 1984 did not show a diagnosis of a chronic 
thigh condition, either right or left.  The letter asked the 
veteran to tell them if he had any service medical records 
beyond 1963 showing treatment and also to clarify which thigh 
was injured.

The veteran responded by letter which was received by the RO 
in March 2000.  He stated that he was treated in Germany 
1962-1963 for a left thigh bruise and given a permanent 
profile.  

In October 2000, the RO received a copy of documents related 
to the September 1985 Proceedings of Formal Physical 
Evaluation Board.  A copy of the transcript of the 
proceedings indicates that in response to the question, 
"Where does the pain in your back start," the veteran 
testified, "it starts right at the bottom and goes down to 
my buttocks."  To the question, "Does it go any further 
than that," the veteran testified, "My left leg . . . it 
seems like it's just a constant pain in my left leg and it 
only does it in my left side, and then I take . . . it starts 
the pain on my left leg . . . ."  In a January 2002 
supplemental statement of the case, the RO indicated that the 
evidence submitted essentially duplicated evidence which was 
previously considered and was merely cumulative or redundant 
as the evidence showed that the veteran suffered from low 
back pain and would experience pain in the left leg from the 
low back pain and that the evidence did not show that the 
veteran had a chronic left leg condition.

The Board finds that the veteran's statements that he was 
seeking service connection for a different disability (a left 
thigh disability as opposed to a left knee disability), the 
March 1996 consultation report which indicated that the 
veteran suffered from atrophy of the left thigh secondary to 
hematoma which occurred while he was on active duty, and the 
transcripts from the September 1985 Physical Evaluation Board 
Proceedings received since the January 1992 final rating 
decision,--when the credibility of this evidence is presumed 
and when viewed in the context of some service medical 
records showing complaints pertaining to the left leg and 
thigh,--constitute new and material to reopen the veteran's 
claim.  Justus, 3 Vet. App. at 512-13.  In this regard, the 
Board notes that under the former version of 3.156(a), 
definining new and material evidence, it is not necessary to 
demonstrate that the new evidence would probably change the 
outcome of the prior denial.  Rather, it is important that 
there be a complete record upon which the claim can be 
evaluated, and some new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  Hodge, 155 F.3d at 
1363; 38 C.F.R. § 3.156(a) (2001).  

The Board finds this evidence is not cumulative or redundant 
of evidence previously of record, and is so significant that 
it must be considered in order to fairly decide the merits of 
this claim.  As such, the Board will reopen the claim for 
service connection for a left leg condition for a complete 
review on the merits.  See 38 C.F.R. § 3.156(a) (2001).


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a left leg 
disability is reopened.  To this extent only, the appeal is 
granted.


REMAND

Reason for remand:  To afford the veteran a medical 
examination with medical opinion.  In order to afford the 
veteran every consideration with respect to the present 
appeal and to ensure due process, it is the Board's opinion 
that a medical examination with an opinion in conjunction 
with the review of the entire record is warranted to 
determine whether the veteran's has a left leg or thigh 
disability and, if so, whether it is related to an injury to 
the left thigh in service or to some other factor or factor 
to include radiating pain from the service-connected back 
disability.  

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded the 
appropriate VA examination to determine 
whether he has a current left leg or 
thigh disorder, and, if so, to determine 
the likely etiology of the present left 
leg condition.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  

If a diagnosis of a left leg disorder is 
made, to include a finding of atrophy of 
the left thigh, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
veteran's current left leg condition is 
related to an injury to the left leg or 
thigh in service, to include symptoms 
documented during the veteran's active 
duty service, or whether the current left 
leg or thigh disorder is more likely 
related to some other factor or factors 
such as the veteran's service connected 
back disability.  (The term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.)

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


